Citation Nr: 1207911	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  06-04 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hyperthyroidism. 

2.  Entitlement to service connection for bilateral patellofemoral pain syndrome. 

3.  Entitlement to a non-service-connected pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran had confirmed active duty service with the United States Army from September 1978 to September 1981, as well as over twenty years in the Army Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied service connection for hyperthyroidism and bilateral patellofemoral pain syndrome, and denied entitlement to a non-service-connected pension. 

The Veteran was initially afforded a central office hearing before a Veterans Law Judge in October 2006.  Unfortunately, the audio quality of the recorded hearing was not sufficiently audible for transcription.  A second hearing was provided for the Veteran in July 2009, before the undersigned Veterans Law Judge.  A transcript of that proceeding has been associated with the Veteran's claims file. 

The Board remanded the matters on appeal in October 2009 to the RO for additional development. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board observes that the law requires that the Veteran Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal, and that the matter will be decided by a three member panel of Veteran Law Judges. See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 (2010).  The United States Court of Appeals for Veterans Claims (Court) recently held that a veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  Arneson v. Shinseki,  24 Vet. App. 379 (2011).  In this case, the Veteran has had two hearings before different Veteran Law Judges, which requires that the matter be decided by a three member panel of Veteran Law Judges. 

VA has not sent the Veteran a letter informing him of the opportunity to have a hearing before the third member of the decision panel.  However, in an August 2011 correspondence, the Veteran indicated his desire to testify before a Veteran Law Judge in either a videoconference or Travel Board hearing.  In light of the Court's holding in Arneson, and because the RO schedules videoconference and Travel Board hearings, a remand of this matter to the RO for the requested hearing is warranted.

Accordingly, the case is REMANDED for the following action:

1. Send a letter to the Veteran notifying him that he is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal, pursuant to Arneson v. Shinseki, 24 Vet. App. 379 (2011). 

2. The RO should schedule the Veteran for a videoconference or Travel Board hearing, as appropriate.  The RO should notify the Veteran and his representative of the date and time of the hearing.   See 38 C.F.R. § 20.704(b) (2010).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


